Citation Nr: 9908675	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The appellant is the widow of the veteran who had active 
service from April 1942 to December 1942.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the appellant's original application for dependency and 
indemnity compensation filed in January 1996, the appellant's 
claims included a claim for accrued benefits.  This claim is 
found in the "Remarks" section of the application just 
above the signature block.  Thereafter, a preliminary review 
of the record reveals that the regional office (RO) did not 
adjudicate the appellant's claim for accrued benefits.  In 
addition, the claims file reflects that at the time of the 
veteran's death, issues were in fact pending on appeal, and 
that these were whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
heart disorder and entitlement to service connection for a 
head injury with blockage.  Thus, the Board must refer the 
appellant's claim for accrued benefits to the RO for 
appropriate adjudication.  As the outcome of the adjudication 
of the claim for accrued benefits may have a direct impact on 
the issue of entitlement to service connection for cause of 
death pursuant to 38 C.F.R. § 3.312 (1998), the Board finds 
that the issue on appeal must be deferred pending the 
completion of the requested adjudication.  

The Board further notes that the claims file contains 
treatment records from S. J. Hospital and Medical Center 
dated through September 1995, whereas the appellant testified 
at her hearing before a traveling member of the Board in 
January 1999, that the veteran received additional treatment 
at this facility in December 1995 (transcript (T.) at p. 10).  
Thus, while the case is in remand status, the Board requests 
that the RO make an effort to obtain any additional records 
from this facility dated from September 1995 to the date of 
the veteran's death in January 1996.

Finally, the Board observes that while the appellant was 
recently represented by a service representative from the 
Arizona Veterans Service Commission at the time of her 
hearing in January 1999, the claims file reveals that in 
August 1998, the appellant filed a power of attorney with the 
RO in which she selected the Veterans of Foreign Wars of the 
United States to act as her representative.  Consequently, 
the Board finds that the veteran should be contacted by the 
RO to clarify her choice of representation.  Her response in 
this regard should be in writing, and should indicate whether 
she desires to continue to be represented by the Veterans of 
Foreign Wars of the United States or by some other service 
organization.  If she desires new representation, she should 
be advised that a new power of attorney must be completed and 
returned to the RO.  The appellant's written selection of 
representation and any new power of attorney should be 
associated with the claims file prior to the return of this 
matter to the Board.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant should be permitted to 
submit additional argument or evidence in 
support of her claims.

2.  The RO should make an effort to 
obtain any additional treatment records 
in the possession of S. J. Hospital and 
Medical Center, dated between September 
1995 and the veteran's death in January 
1996.  Any such medical records other 
than those now on file should be 
associated with the claims folder.

3.  The appellant should also be 
contacted for the purpose of clarifying 
her choice of representation in this 
matter.  Her response in this regard 
should be in writing, and should indicate 
whether she desires to continue to be 
represented by the Veterans of Foreign 
Wars of the United States or by some 
other service organization.  If she 
desires new representation, she should be 
advised that a new power of attorney must 
be completed and returned to the RO.  The 
appellant's written selection of 
representation and any new power of 
attorney should be associated with the 
claims file prior to the return of this 
matter to the Board.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issues of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a heart disorder for 
accrued benefits purposes and entitlement 
to service connection for head injury 
with blockage for accrued benefits 
purposes.  The RO should then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she should be 
furnished with a supplemental statement 
of the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

